Order entered March 26, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00196-CV

                              A.W.E., Appellant

                                      V.

                              D.M.F.N., Appellee

              On Appeal from the 254th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-18-11265

                                   ORDER

      Before the Court is the March 25, 2020 request of court reporter LaToya

Young for an extension of time to file the reporter’s record. We GRANT the

request and extend the time to March 27, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE